SULLIVAN, Judge,
dissenting.
For the reasons set forth in the Second District majority opinion in Hogan v. Review Board, (1994) 2d Dist.Ind.App., 635 N.E.2d 172, decided this date, I respectfully dissent.3

. The majority opinion here finds some significance in the fact that Claywell "enumerates mistakes allegedly made by the administrative law judge" (maj. op. at 182) (emphasis in original) and that we may only review decisions of the Review Board. The record here clearly discloses that the full Review Board adopted the findings and conclusions of the Administrative Law Judge and that the review sought is from the Board's affirmance of his decision.